Name: Commission Regulation (EC) NoÃ 1144/2007 of 1 October 2007 amending Regulation (EC) NoÃ 1831/96 opening and providing for the administration of Community tariff quotas bound under GATT for certain fruit and vegetables and processed fruit and vegetable products from 1996
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 2.10.2007 EN Official Journal of the European Union L 256/26 COMMISSION REGULATION (EC) No 1144/2007 of 1 October 2007 amending Regulation (EC) No 1831/96 opening and providing for the administration of Community tariff quotas bound under GATT for certain fruit and vegetables and processed fruit and vegetable products from 1996 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 34(1) thereof, Whereas: (1) The Agreement in the form of an Exchange of Letters between the European Community and the Argentine Republic pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 (2), approved by Council Decision 2006/930/EC (3), provides for the increasing of the existing GATT tariff quota for apples. (2) Commission Regulation (EC) No 1831/96 of 23 September 1996 opening and providing for the administration of Community tariff quotas bound under GATT for certain fruit and vegetables and processed fruit and vegetable products from 1996 (4) should be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In Annex III to Regulation (EC) No 1831/96, the quota volume (tonnes) for Order No 09.0061 for Apples, fresh, other than cider apples is replaced by 696. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 355, 15.12.2006, p. 92. (3) OJ L 355, 15.12.2006, p. 91. (4) OJ L 243, 24.9.1996 p. 5. Regulation as amended by Regulation (EC) No 973/2006 (OJ L 176, 30.6.2006, p. 63).